JUSTICE KASSERMAN, dissenting: I respectfully dissent. Pursuant to Supreme Court Rules 306(aXlXü) and (aXIXiv) (94 Bl. 2d Rules 306(lXaXii), (aXIXiv)), this court granted defendant’s petition for leave to appeal from two orders of the circuit court of St. Clair County denying defendant’s motion to dismiss plaintiffs’ complaints on the grounds of forum non conveniens and improper venue. Both of the suits which are the basis of this consolidated appeal are for damages for personal injuries alleged to have arisen as a result of a fuel fire caused by a defective product manufactured by defendant, International Harvester Company. The alleged defective product is a gas tank cap, and the manner in which the injuries allegedly occurred are similar to those involved in our case of Stambaugh v. International Harvester Co. (1982), 106 Ill. App. 3d 1, 435 N.E.2d 729, rev’d (1984), 102 Ill. 2d 250, 464 N.E.2d 1011. Defendant maintains that the Illinois Supreme Court’s decision in Stambaugh is controlling on the venue issue; however, plaintiffs point to certain “additional facts” present in the cases at bar in an attempt to distinguish Stambaugh. Specifically, plaintiffs suggest that the following facts result in the Stambaugh decision’s being inapplicable: (1) defendant sells its equipment in St. Clair County; (2) defendant offers rebates to customers; (3) dealers extend defendant’s warranties to their customers; (4) defendant offers incentives to its dealers’ employees; (5) defendant delivers and sells spare parts through its computer terminals in St. Clair County; and (6) payments made to defendant through International Harvester Credit Corporation (IHCC) are made directly to defendant. It is my conclusion that the decision in Stambaugh requires reversal of the case at bar. The additional facts cited by plaintiff fail to dictate that this court depart from Stambaugh. The first five facts relied upon by plaintiffs are all incident to the sale of defendant’s equipment in St. Clair County. Our supreme court was well aware of the sales transactions involving defendant’s equipment when it decided Stambaugh, yet it held that venue was not proper in St. Clair County because “[i]t cannot be said that Harvester conducts its ‘usual and customary business within the county.’ ” (102 Ill. 2d 250, 259, 464 N.E.2d 1011, 1014.) The other fact upon which plaintiffs rely concerns the activity of IHCC. Our supreme court has indicated that the activities of IHCC do not necessarily establish venue when an action is brought against defendant. In Stambaugh, the court noted that “Harvester and IHCC are separate corporate entities in different businesses, having distinct objectives.” (102 Ill. 2d 250, 260, 464 N.E.2d 1011, 1015.) In view of the Illinois Supreme Court’s decision in Stambaugh, I would reject plaintiffs’ attempt to distinguish that case. Furthermore, a reversal of the trial court on defendant’s appeals under Supreme Court Rule 306(a)(lXiv) would render unnecessary any decision on defendant’s contentions on the issue of forum 'non conveniens. For the foregoing reasons, I would reverse the decision of the trial court.